Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 1 of 11




                   EXHIBIT C
                   REDACTED
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 2 of 11




                             Deposition of:
                       Robert Friedman
                          January 18, 2021


                           In the Matter of:

             SM Kids LLC v. Google LLC




                       Veritext Legal Solutions
                800-734-5292 | calendar-dmv@veritext.com |
     Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 3 of 11



                                                                         Page 1

 1                       UNITED STATES DISTRICT COURT

 2                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 3      - - - - - - - - - - - - -x

 4          SM KIDS, LLC                   :

 5               Plaintiff                 :

 6              v.                         :   Civil Action No.

 7          GOOGLE, LLC, et al.            :   1:18-cv-02637-LGS

 8               Defendants                :

 9      - - - - - - - - - - - - -x

10

11

12

13                                         - - -

14                          Monday, January 18, 2021

15                                         - - -

16

17

18

19      REMOTE ZOOM AUDIO/VIDEO deposition of ROBERT

20      FRIEDMAN, beginning at 10:02 a.m., before

21      Christina S. Hotsko, RPR, CRR, when were present on

22      behalf of the respective parties:




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 4 of 11


                                                       Page 2                                                                Page 4
 1       A P P E A R A N C E S (Via Zoom)                        1 FRIEDMAN DEPOSITION EXHIBITS:                    MARKED
 2 On behalf of Plaintiff:                                       2 Exhibit 110 Googles.com Content,            112
    JOHN M. MAGLIERY, ESQUIRE                                               November 2016
 3 Davis Wright Tremaine, LLP                                    3
                                                                   Exhibit 111 E-mail Chain                119
    1251 Avenue of the Americas 21st Floor
                                                                 4
 4 New York, New York 10020-1104
                                                                   Exhibit 112 E-mail Chain                122
    (212) 603-6422                                               5
 5 johnmagliery@dwt.com                                            Exhibit 113 Final Googles Investor Package 126
 6                                                               6
   On behalf of Defendant:                                         Exhibit 114 Googles.com Proposal            135
 7 CHARLIE LOW, ESQUIRE                                          7
    IAN SHAPIRO, ESQUIRE                                           Exhibit 115 Googles Press Release Draft      137
 8 Cooley, LLP                                                   8
    55 Hudson Yards                                                Exhibit 116 E-mail Chain                146
 9 New York, New York 10001-2157                                 9
    (212) 479-6859                                                 Exhibit 117 E-mail Chain                153
                                                                10
10 chlow@cooley.com
                                                                   Exhibit 118 E-mail Chain                155
    ishapiro@cooley.com                                         11
11                                                                 Exhibit 119 E-mail Chain                163
    JANE VAN BENTEN, ESQUIRE                                    12
12 Cooley, LLP                                                     Exhibit 120 E-mail Chain                167
    1299 Pennsylvania Avenue, Northwest, Suite 700              13
13 Washington, D.C. 20004                                          Exhibit 121 E-mail Chain                169
    (202) 728-7106                                              14
14 jvanbenten@cooley.com                                           Exhibit 122 E-mail Chain                185
15                                                              15
   ALSO PRESENT:                                                   Exhibit 123 E-mail Chain                186
16 Samuel Francis, Video Technician                             16
                                                                   Exhibit 124 E-mail Chain                198
    Matthew Riesdorph, Veritext
                                                                17
17                                                                 Exhibit 125 E-mail Chain                206
18                                                              18
19                                                              19
20                                                              20
21                                                              21      (Exhibits attached to transcript.)
22                                                              22

                                                       Page 3                                                                Page 5
 1            CONTENTS                                           1             PROCEEDINGS
 2 EXAMINATION BY:                         PAGE
                                                                 2         VIDEO TECHNICIAN: Good morning. The
 3  Counsel for Defendants              06
 4  Counsel for Plaintiff             216
                                                                 3   time now is 10:02 a.m. We're going on the record
 5                                                               4   on January 18th, 2021.
 6 FURTHER EXAMINATION BY:                        PAGE           5         This is the remote recorded deposition of
 7  Counsel for Defendant               224                      6   Mr. Robert Friedman taken in the matter of
 8
                                                                 7   SM Kids, LLC, versus Google, LLC, et al., filed in
 9
10 FRIEDMAN DEPOSITION EXHIBITS:                   MARKED        8   the United States District Court, Southern
11 Exhibit 100 Friedman Wikipedia Page         10                9   District of New York, case number 1:18-cv-02637.
12 Exhibit 101 E-mail Chain              27                     10         My name is Samuel Francis from the firm
13 Exhibit 102 Googles Manifesto, Version 12, 38
                                                                11   Veritext Legal Solutions. The court reporter is
            18 May 2016
14                                                              12   Christina Hotsko from the firm Veritext Legal
   Exhibit 103 Googles Agreement, 30 June 2016 41               13   Solutions.
15                                                              14         Will counsel please state their
   Exhibit 104 Googles Agreement, March 2018 61
                                                                15   appearances and affiliations for the record.
16
   Exhibit 105 Googles Discussion           68
                                                                16         MR. SHAPIRO: Ian Shapiro and Charlie Low
17          Presentation, 1 Sept 2016                           17   of Cooley, LLP, for the defendants.
18 Exhibit 106 Googles Show Creative          83                18         MR. MAGLIERY: Is Jane on also? Is she
19 Exhibit 107 E-mail Chain              86                     19   making an appearance?
20 Exhibit 108 E-mail Chain              92
                                                                20         MR. SHAPIRO: Oh, sure. And Jane
21 Exhibit 109 Googles Budget, Sizzle, and 100
            Discussion                                          21   van Benten for Cooley.
22                                                              22         MR. MAGLIERY: And it's John Magliery,

                                                                                                                 2 (Pages 2 - 5)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 5 of 11


                                                 Page 26                                                    Page 28
 1      Q.  Do you recall how many there were?              1   there in a minute.
 2      A.  No.                                             2          THE WITNESS: Okay. I'm sorry.
 3      Q.  And do you recall how long they were?           3          MR. MAGLIERY: Charlie will tell us when
 4      A.  I don't.                                        4   it's loaded.
 5      Q.  Do you recall reviewing anything else?          5          MR. LOW: It's loaded.
 6      A.  In the context of --                            6          MR. MAGLIERY: Okay. So now press the
 7         MR. MAGLIERY: Objection to form.                 7   marked exhibit folder again.
 8         THE WITNESS: -- content?                         8          THE WITNESS: Okay. And I'm going to
 9   BY MR. SHAPIRO:                                        9   open that up.
10      Q. In the context of what?                         10          MR. MAGLIERY: Yep.
11      A. Are you asking in terms of the context of       11          THE WITNESS: Okay. Stephen Garchik to
12   content, i.e., gaming and animations, or anything     12   Robert Friedman. Okay. I have it in front of me.
13   else?                                                 13   BY MR. SHAPIRO:
14      Q. Yeah. Any other content associated with         14        Q. And let me know when you've had a chance
15   the website as it existed in 2008 --                  15   to read the e-mail chain, and then I'll ask you
16      A. There were --                                   16   some questions about it.
17      Q. -- or as -- associated with the business        17        A. Okay. I've got it. I've read it.
18   in 2008.                                              18        Q. Do you see that the first sentence says,
19      A. Sure. There were a few things sent to           19   "I just wanted to update you on where we are on
20   me; I just don't remember what they were, whether     20   our proposal"?
21   they were T-shirts or items for sale.                 21        A. Yes.
22      Q. Okay. And those animated videos you             22        Q. Do you see that?
                                                 Page 27                                                    Page 29
 1   described, did they have music in them?                1       A. Yes.
 2      A. Yes.                                             2       Q. What were you asked to prepare a proposal
 3         MR. SHAPIRO: Let's mark as Defendants'           3   for?
 4   Exhibit 101 an e-mail Bates stamped 9875 through       4       A. The proposal was to reskin and evolve
 5   9876.                                                  5   what was currently the website. So the first part
 6         (Friedman Deposition Exhibit 101 marked          6   of the proposal, if I remember correctly, was to
 7         for identification and attached to the           7   develop a positioning paper, if you will, on what
 8         transcript.)                                     8   this new content and platform would look like.
 9   BY MR. SHAPIRO:                                        9         MR. SHAPIRO: Can you read back that
10      Q. And you can let me know when you've had a       10   answer, Christina?
11   chance to receive it and review it, Mr. Friedman.     11         (The reporter read the record as
12         MR. RIESDORPH: And Mr. Friedman, that           12         requested.)
13   marked exhibit folder on the left-hand side, if       13   BY MR. SHAPIRO:
14   you just click that, it will refresh it for you       14       Q. What do you mean by reskin the website?
15   once it's been loaded.                                15       A. In other words, in looking at it, to be
16         THE WITNESS: All right. And now I               16   perfectly honest, we didn't think it was great and
17   should just move this over, right? And just           17   contemporary. So our proposal was what we would
18   open -- and I should open the exhibit?                18   do to make it such.
19   BY MR. SHAPIRO:                                       19       Q. And this plan to reskin the website was
20      Q. Yes.                                            20   for the purpose of presenting to investors,
21      A. It's coming up as Wikipedia.                    21   platforms, and potential media partners; is that
22         MR. MAGLIERY: Another one will go in            22   correct?

                                                                                               8 (Pages 26 - 29)
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 6 of 11


                                                 Page 30                                                   Page 32
 1         MR. MAGLIERY: Objection.                         1   how much of that investment or how much of equity
 2         THE WITNESS: Well, the first step was to         2   they would own, really, at this stage it was too
 3   share our plan with Steve, because he was going to     3   early to decide. It's as if you were going in
 4   be funding this himself.                               4   with a television series or a movie to a network.
 5   BY MR. SHAPIRO:                                        5   They may say, I'm willing to put up half or I'm
 6       Q. And then -- and then the plan would be          6   willing to fund it all or a whole variant, if you
 7   shared with investors, platforms, and potential        7   will. So it really wasn't contemplated at this
 8   media partners?                                        8   point.
 9       A. Yes.                                            9   BY MR. SHAPIRO:
10       Q. And the idea was that one of those             10       Q. And was the development of the
11   investors, platforms, or potential media partners     11   presentation to investors, platforms, and
12   could either buy the website or invest in the         12   potential media partners for the purpose of
13   development of the website; is that fair?             13   attracting a party that would fund the development
14         MR. MAGLIERY: Objection.                        14   of the content for the new reskinned website?
15         THE WITNESS: The ongoing assumption was         15       A. Yes.
16   that we would produce and develop the content with    16         MR. MAGLIERY: Objection. Sorry.
17   whichever partner we did in the same way that most    17   BY MR. SHAPIRO:
18   television is done.                                   18       Q. And who is Karen Salmansohn?
19   BY MR. SHAPIRO:                                       19       A. Karen was the woman that Garchik and
20       Q. And that could also include selling the        20   Allan had worked with early on on some of the
21   website?                                              21   development of this. And they decided -- and
22         MR. MAGLIERY: Objection.                        22   asked us if we would speak with her to see whether
                                                 Page 31                                                   Page 33
 1         THE WITNESS: It was not discussed in             1   it made sense for her to continue in some form on
 2   terms of selling the website. It was looking at a      2   the group that we put together to move forward.
 3   partner to fund it. What rights they would have        3       Q. And had you worked with Karen Salmansohn
 4   as opposed to what rights we would have had not        4   before?
 5   been discussed at that point until we had the          5       A. No.
 6   discussions with them.                                 6       Q. And what did you decide with respect to
 7   BY MR. SHAPIRO:                                        7   whether or not you would work with Karen
 8      Q. If you look at the third sentence it             8   Salmansohn going forward?
 9   says, "We have developed our go-forward strategy       9       A. We thought that she had some interesting
10   on what to include in the presentation to             10   creative instincts. We thought that she could
11   investors, platforms, and potential media partners    11   work with us on the go-forward. But there were
12   who may also represent buyers."                       12   business reasons why we decided not to go forward
13         Do you see that?                                13   with her.
14      A. Yes.                                            14       Q. And what were those business reasons?
15      Q. Wasn't a sale of the website one of the         15       A. Her role was to be a work-for-hire role
16   options on the table?                                 16   to come up with some story, and I think her
17         MR. MAGLIERY: Objection.                        17   expectation was that her role would be greater
18         THE WITNESS: I'm trying to understand,          18   than that, either as an equity partner or
19   you know, your question.                              19   something else.
20         A buyer would still need someone to             20       Q. And this e-mail is dated April 2016.
21   produce the content. So the ingoing assumption        21   With -- in relation to this e-mail, when did your
22   was that is that we would develop that. You know,     22   relationship with Mr. Garchik and Mr. Cohen in

                                                                                               9 (Pages 30 - 33)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 7 of 11


                                                 Page 34                                                    Page 36
 1   connection with the Googles.com website begin?         1      Q. -- the timing -- do you recall any other
 2         MR. MAGLIERY: Objection.                         2   specific services that were provided to
 3         THE WITNESS: We began talking to them            3   Mr. Garchik and Mr. Cohen relating to the
 4   probably a couple of years before this, even,          4   Googles.com website before the spring of 2016?
 5   general discussions about this.                        5      A. There were no paid services.
 6   BY MR. SHAPIRO:                                        6      Q. And with respect to unpaid services, do
 7      Q. And what, if any, services did Bungalow          7   you recall anything specific that Bungalow
 8   provide a couple of years earlier?                     8   provided to Mr. Garchik and Mr. Cohen?
 9         MR. MAGLIERY: Objection.                         9      A. I don't recall.
10         Go ahead.                                       10      Q. And am I right that, as of April 9th,
11   BY MR. SHAPIRO:                                       11   2016, the plan was to create a presentation that
12      Q. Let me walk you -- let me -- let me ask         12   could be provided to investors, platforms, and
13   you the question this way.                            13   potential media partners?
14      A. Sure.                                           14         MR. MAGLIERY: Objection.
15      Q. Beginning in 2014, when you recall the          15   BY MR. SHAPIRO:
16   relationship beginning, what, if anything, had        16      Q. Is that right?
17   Bungalow done between 2014 and 2016, April of         17      A. Yes. But the presentation would include
18   2016, when you're being asked to put together a       18   content.
19   proposal?                                             19      Q. And in addition to the presentation, you
20      A. I'm not a hundred percent sure. We had          20   were also expected to prepare a budget; is that
21   done up a positioning document with them, but I'm     21   correct?
22   not sure where that fell. I just don't recall         22      A. Yes.
                                                 Page 35                                                    Page 37
 1   timing-wise. But we were talking a lot about           1       Q. And the budget was the budget for what?
 2   this. This was the formal sort of go-forward in        2       A. The budget would be over the initial
 3   terms of what we would provide in terms of content     3   launch -- well, just to clarify, there was a
 4   and other things.                                      4   budget that we prepared for Allan and Steve to
 5      Q. Do you recall anything concrete that was         5   actually produce the initial content that became
 6   provided to Mr. Garchik or Mr. Cohen relating to       6   something that we put on the website. And then
 7   the Googles.com website before April of 2016?          7   there was a budget that would have to be prepared
 8         MR. MAGLIERY: Objection.                         8   for the launch of this initiative that the
 9         THE WITNESS: I don't recall the exact            9   investors would participate in.
10   date, as I said, and I'll say it again. We had        10       Q. And for the sake of using the same terms,
11   done a positioning document for them. I'm not         11   that budget for the initial content, how did you
12   sure where that fell --                               12   refer to that when you were talking to Mr. Garchik
13   BY MR. SHAPIRO:                                       13   and Mr. Cohen?
14      Q. Okay.                                           14       A. That's the budget that's referred to
15      A. -- timing-wise.                                 15   here. It would cost you X number of dollars for
16      Q. Are you referring to the Googles                16   us to prepare X amount of content. And that
17   manifesto? Is that the positioning document?          17   content we would put on the website as well as use
18      A. Yes.                                            18   it in a future presentation to investors.
19      Q. Okay. In addition to the Googles                19       Q. Okay. So that was the budget for the
20   manifesto -- and I will show you that in a few        20   preparation of the presentation, which included a
21   moments so that you have --                           21   certain amount of initial content, correct?
22      A. Okay.                                           22       A. Yes. Yes, it did.

                                                                                              10 (Pages 34 - 37)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 8 of 11


                                                      Page 146                                                 Page 148
 1 BY MR. SHAPIRO:                                               1 to the                   ?
 2     Q. Mr. Friedman, are you standing -- I can't
 3 tell whether you're changing your analogy or
 4 standing by your point the new Googles.com website
 5 was like a new season of a TV series.
 6     A. What I'm really trying to do is give you
 7 Marketing 101. And why would I talk about the
 8 past when I was talking about new content? And I
 9 was trying to come up with analogies that might
10 make it clearer.
11       MR. SHAPIRO: Let me mark as Exhibit 116
12 an e-mail Bates stamped SMKIDS9997 through 9998.
13       (Friedman Deposition Exhibit 116 marked
14       for identification and attached to the
15       transcript.)
16       THE WITNESS: Okay. It's coming up now.
17 BY MR. SHAPIRO:
18     Q. Mr. Friedman, do you see your e-mail at
19 the top of the page to Stephen Garchik?
20     A. Yes, I do.
21


                                                      Page 147




                                                         3            Q. Can you explain that to me?
                                                         4               MR. MAGLIERY: Objection.
                                                         5               THE WITNESS: My understanding of the
                                                         6         agreement that was referenced in our original
 7      Q. And whenever you pitched the proposed         7         agreements is that they had the rights to do
 8   website to investors, you sent a report to          8         Googles.com exclusively -- exclusively, and that
 9   Mr. Garchik and Mr. Cohen, correct?                 9         Googles itself would not have the rights to do
10        MR. MAGLIERY: Objection.                      10         kids programming.
11        THE WITNESS: It wasn't a report.              11               And when YouTube Kids was purchased, or
12   Sometimes it was informal, saying, here's what we 12          YouTube purchased by them and they launched
13   did.                                               13         YouTube Kids, it wasn't a hundred percent clear.
14   BY MR. SHAPIRO:                                    14         And I certainly was not a hundred percent clear
15      Q. But you endeavor -- what I meant is that     15         whether that was an infringement upon their right,
16   you endeavor to report back to Mr. Garchik and Mr. 16         though a couple of people talked about it at
17   Cohen whenever you communicated with proposed 17              various stages along the pitching process.
18   partners or investors, correct?                    18         BY MR. SHAPIRO:
19      A. Yeah. Yes.                                   19            Q. Well, I'm just trying to understand why
20        MR. MAGLIERY: Objection.                      20         you never went back to go see the
21   BY MR. SHAPIRO:                                    21            A. Well, because by the time we were going
22      Q. And here you say that you soft pitched it    22         to go back to see     the question had come up

                                                                                                38 (Pages 146 - 149)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 9 of 11


                                                Page 162                                            Page 164
 1   to [sic] it or it really hadn't become an issue
 2   for me.
 3          And I can't remember who, but one of the
 4   people we were pitching had said, oh, how is this      4     Do you see that?
 5   different than YouTube Kids?                           5   A. Yes, I do.
 6   BY MR. SHAPIRO:
 7       Q. You don't remember who said that?
 8       A. I don't, I'm sorry.
 9       Q. So someone brought YouTube Kids to your         9     Do you see that?
10   attention --                                          10   A. Yes.
11       A. Yes.
12       Q. -- in this context, and you weren't aware
13   of YouTube Kids at the time?
14          MR. MAGLIERY: Objection.
15          THE WITNESS: Well, I was aware that            15     MR. MAGLIERY: Objection.
16   YouTube Kids existed, but I wasn't exactly sure       16     THE WITNESS: Okay. I can go?
17   what they were doing. That's what I'm referring       17     MR. MAGLIERY: Go ahead, please.
18   to when I talk about the timeline, exactly when I
19   realized that this would be of some concern to me
20   after it was brought to my attention.
21          (Discussion off the record.)
22          MR. SHAPIRO: Let's mark as Exhibit 119
                                                Page 163                                            Page 165
 1   an e-mail Bates stamped 17444 through 17445.
 2         (Friedman Deposition Exhibit 119 marked
 3         for identification and attached to the
 4         transcript.)
 5         THE WITNESS: Okay. I'm opening it now.
 6         Okay. It's open.
 7   BY MR. SHAPIRO:
 8       Q. Okay. And let me know when you've taken
 9   a look at 119.
10       A. Okay. I've read it.
11       Q. Okay. In the second paragraph -- so this
12   is an e-mail in which you're reporting back to
13   Allan and Stephen Garchik about your meeting with
14                                   right?
15       A. Correct.
16       Q. And it's the -- okay.




21


                                                                                     42 (Pages 162 - 165)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 10 of 11


                                                 Page 170                                        Page 172
 1   BY MR. SHAPIRO:                                        1
 2      Q. Do you see Garchik is asking you -- it's
 3   now two or three weeks later, and Garchik is
 4   asking you, "Do we have any offers?"
 5        Do you see that?
 6      A. "Do we have any offers? What's the next
 7   step?"
 8        Okay. I see that. Yes.
 9      Q. And you said, "

11
12

14        MR. MAGLIERY: Objection.



17 BY MR. SHAPIRO:




                                                                                                            s
                                                 Page 171                                        Page 173
 1        Do you see that?
 2      A. Yes.




                                                            8      MR. MAGLIERY: Objection.

                                                                                                   .
                                                            11 BY MR. SHAPIRO:




16         THE REPORTER: I'm sorry. This is
17   Christina. Mr. Friedman, can I ask you to wait
18   for the question before answering? There's just a
19   lot of talking over each other right now.
20         THE WITNESS: Okay.
21   BY MR. SHAPIRO:
                                                    t

                                                                                    44 (Pages 170 - 173)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02637-LGS-SDA Document 178-3 Filed 01/27/21 Page 11 of 11


                                  Page 190                                    Page 192




                                  Page 191                                    Page 193




                                                                 49 (Pages 190 - 193)
                              Veritext Legal Solutions
            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
